Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R.Gross on 09/07/2021.
The application has been amended as follows: 
Claim 1: “A method for treating epilepsy by reducing the chance for seizures in a brain of a mammal in need thereof, the method comprising: introducing into said brain of said mammal, an oligonucleotide with the nucleic acid sequence of miR-211 by (i) administering to said mammal a non-endogenously synthesized mimetic oligonucleotide; or (ii) introducing into cells of said brain an expression cassette, expressing the nucleic acid sequence of miR-211, wherein the nucleic acid sequence of miR-211 provides a reduction in hyper-synchronization or non-convulsive seizures in the mammal.”
Claim 7: “The method of claim 1, wherein introducing said oligonucleotide is done by transgenic modification of non-human organism.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to invention non-elected without traverse.  Accordingly, claims 12-17 have been cancelled.

Allowable Subject Matter
Claims 1-11 and 18-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635